Case 8:18-cv-00920-MSS-AEP Document 29 Filed 10/12/18 Page 1 of 1 PageID 107




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

DOUGLAS RAPER,

      Plaintiff,

v.                                                     Case No: 8:18-cv-920-T-35AEP

USAA SAVINGS BANK,

      Defendant.


                   ORDER OF DISMISSAL WITH PREJUDICE
      Upon consideration of the Parties’ Joint Stipulation for Dismissal with Prejudice,

(Dkt. 28), and pursuant to Fed. R. Civ. P. 41, it is hereby ORDERED that this case is

DISMISSED WITH PREJUDICE. Each party shall bear its own attorneys’ fees and costs

associated with this matter. The Clerk is directed to CLOSE this case.

      DONE and ORDERED in Tampa, Florida, this 12th day of October, 2018.




Copies furnished to:
Counsel of Record
Any pro se party
